DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the RCE filed on 08/26/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Allowable Subject Matter
3.	Claims 1-2,4-8,17-24 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Yoda (US 2009/0021219 A1) was the closest prior art of record, Yoda (US 2009/0021219 A1) discloses a power reception control device provided in a power reception device of a non-contact power transmission system includes a power-reception-side control circuit that controls an operation of the power reception device, and a power supply control signal output terminal that supplies a power supply control signal to a charge control device, the power supply control signal controlling power supply to a battery. The power-reception-side control circuit controls a timing at which the power supply control signal (ICUTX) is output from the power supply control signal output terminal. The operation of the charge control device is compulsorily controlled using the power supply control signal (ICUTX), however the prior art of record does not discloses the specific configuration of the claimed receiver comprising: 
an inductor having first and second terminals;
a diode having first and second terminals, the first terminal of the diode coupled to the first terminal of the inductor;
a capacitor having first and second terminals, the first terminal of the capacitor coupled to the second terminal of the diode, the second terminal of the capacitor coupled to the second terminal of the inductor; 
a resistor having first and second terminals, the first terminal of the resistor coupled to the second terminal of the diode and to the first terminal of the capacitor; and  	a first transistor having a first terminal coupled to the second terminal of the resistor, and having a control terminal; and 
circuitry comprising: 
a second transistor having a first and second terminals and a control terminal, the first terminal of the second transistor coupled to the first terminals of the resistor and the capacitor and to the second terminal of the diode; and in which the circuitry is configured to limit a change in a current at the second terminal of the second transistor responsive to comparing a representation of a current of at the first terminal of the second transistor to a threshold, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2,4,5-8, which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 17, Yoda (US 2009/0021219 A1) was the closest prior art of record, Yoda (US 2009/0021219 A1) discloses a power reception control device provided in a power reception device of a non-contact power transmission system includes a power-reception-side control circuit that controls an operation of the power reception device, and a power supply control signal output terminal that supplies a power supply control signal to a charge control device, the power supply control signal controlling power supply to a battery. The power-reception-side control circuit controls a timing at which the power supply control signal (ICUTX) is output from the power supply control signal output terminal. The operation of the charge control device is compulsorily controlled using the power supply control signal (ICUTX), however the prior art of record does not discloses the specific configuration of the claimed receiver comprising: an inductor having first and second terminals; a diode having first and second terminals, the first terminal of the diode coupled to the first terminal of the inductor; a first capacitor having first and second terminals, the first terminal of the first capacitor coupled to the second terminal of the diode, the second terminal of the first capacitor coupled to the second terminal of the inductor; a first resistor having first and second terminals, the first terminal of the first resistor coupled to the second terminal of the diode and to the first terminal of the first capacitor; a first transistor having a first terminal coupled to the second terminal of the first resistor, and having a control terminal; and circuitry comprising: Docket No.: T68335US05DIV Response to Office Action dated: January 27, 2022 a second transistor having a first and second terminals and a control terminal, the first terminal of the second transistor coupled to the first terminals of the first resistor and the first capacitor and to the second terminal of the diode; a first operational amplifier (op-amp) having first and second inputs and an output, the first input coupled to the first terminals of the second transistor, the first resistor, and the first capacitor and to the second terminal of the diode, the output coupled to the control terminal of the second transistor; a second op-amp having a first input coupled to the first input of the first op-amp, and having an output; a second resistor having first and second terminals, the first terminal of the second resistor coupled to the output of the second op-amp, the second terminal of the second resistor coupled to the second input of the first op- amp, and a second capacitor having a terminal coupled to the second terminal of the second resistor and to the second input of the first op-amp, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 18-20 which depends on claim 17, these claims are allowable for at least the same reasons given for claim 17.
Regarding independent claim 21, Yoda (US 2009/0021219 A1) was the closest prior art of record, Yoda (US 2009/0021219 A1) discloses a power reception control device provided in a power reception device of a non-contact power transmission system includes a power-reception-side control circuit that controls an operation of the power reception device, and a power supply control signal output terminal that supplies a power supply control signal to a charge control device, the power supply control signal controlling power supply to a battery. The power-reception-side control circuit controls a timing at which the power supply control signal (ICUTX) is output from the power supply control signal output terminal. The operation of the charge control device is compulsorily controlled using the power supply control signal (ICUTX), however the prior art of record does not discloses the specific configuration of the claimed receiver comprising: an inductor having first and second terminals; a diode having first and second terminals, the first terminal of the diode coupled to the first terminal of the inductor; Docket No.: T68335US05DIV Response to Office Action dated: January 27, 2022 a capacitor having first and second terminals, the first terminal of the capacitor coupled to the second terminal of the diode, the second terminal of the capacitor coupled to the second terminal of the inductor; a resistor having first and second terminals, the first terminal of the resistor coupled to the second terminal of the diode and to the first terminal of the capacitor; a first transistor having a first terminal coupled to the second terminal of the resistor, and having a control terminal; and circuitry comprising: a second transistor having a first and second terminals and a control terminal, the first terminal of the second transistor coupled to the first terminals of the resistor and the capacitor and to the second terminal of the diode; an operational amplifier (op-amp) having first and second inputs, and having an output coupled to the control terminal of the second transistor; an analog to digital converter (ADC) having an input coupled to the first terminals of the second transistor, the resistor, and the capacitor and to the second terminal of the diode, and having an output; and a digital to analog converter having an input coupled to the output of the ADC, and having an output coupled to the first input of the op-amp, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 22-24 which depends on claim 21, these claims are allowable for at least the same reasons given for claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mohammadian et al (US 2009/0286470 A1) discloses a wireless power transfer system include a transmit circuit with a transmit antenna driven from a power amplifier to generate a near field radiation at a resonant frequency within a first coupling mode region surrounding the transmit antenna. One or more repeater antennas are disposed at different locations within the first coupling mode region. Each repeater antenna generates an enhanced near field radiation at the resonant frequency within a coupling mode region corresponding to that repeater antenna. One or more receive circuits including a receive antenna receive power when they are disposed in one of the coupling mode regions corresponding to that repeater antenna, however does not discloses the specific structure configuration and operation of the claimed apparatus and system.
Abramo et al (US 2010/0256831 A1) discloses the wireless power infrastructure that has several power transmission hubs including a capacitor for transmitting signature frequency for defined range. A set of variable capacitors transmit resonant wireless power within the defined range at selected frequency. The hub has a control system that turns each variable capacitor on and off. A security system limits the access to transmission of resonant wireless power, however does not discloses the specific structure configuration and operation of the claimed apparatus and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836